Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 57-60,62-84 are allowed, with claims 57, 64 and 71 being independent.

This allowance conforms to the PTAB decision dated 6/28/2019 in this application serial no. 13/662,067. This allowance is by consensus. 
It appears that couplers can be single or double and are passive devices (par 399,400,438 in applicant’s publication), that is, power dividers or splitters. It appears that intelligence or selective intelligence would be needed for recited feedbacks.

In an earlier PTAB decision (Appeal No, 2018-003163) in applicant’s application serial No. 13/080,072, the references applied in the present application were considered, beginning on page 9. On page 16 the examiner’s finding that Fagrell discloses causing a phase change was sustained. Support for the finding includes paragraph 199 of Fagrell which cites Johnson et al (US 5521360). Johnson further comments on this in col 7 lines 20-50, for example, about in more than one phase at a given time. Fagrell recognizes that dielectric properties of started and formed material are temperature dependent and known to change with frequency (par 173, page 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK F CALVETTI/            Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/            Supervisory Patent Examiner, Art Unit 3761